DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Status of the Claims
Claims 36, 39-42, 46 and 48 are pending and are allowed. 

Response to Amendment/Arguments
The Amendment filed 11/29/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. 
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Appl. No. 16/756,650 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant's arguments have been fully considered and are persuasive at overcoming all objections and rejections set forth in the Office action mailed on 9/30/2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Joe Chen, Esq. on 2/10/2022 and 2/11/2022. The amendments are as follows: 

Claim 36, at the end of the claim, before the sentence-ending period INSERT:
“, wherein the antigen is derived from anthrax, campylobacter, cholera, diphtheria, enterotoxigenic escherichia coli, giardia, Neisseria gonorrhoeae, helicobacter pylori, haemophilus influenzae type B, haemophilus influenza of an unknown type, meningitis cocci, pertussis, pneumococcus, salmonella, shigella, streptococcus B, streptococcus of a group A, tetanus, vibrio cholerae, yersinia, staphylococcus, pseudomonas species, clostridium species, adenovirus, dengue serotype 1 to 4, ebola virus, enterovirus, hepatitis serotype A to E, herpes simplex virus 1 or 2, human immunodeficiency virus, influenza, Japanese equine encephalitis, measles, norwalk, papilloma virus, parvovirus Bl9, poliomyelitis, rabies, rotavirus, rubella, measles, vaccinia lymph, vaccinia lymph constructs containing genes encoding other antigens 

Allowable Subject Matter
Claims 36, 39-42, 46 and 48 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626